ORDER
Counsel for petitioner has filed a Petition for Writ of Habeas Corpus seeking petitioner’s release following incarceration for contempt of court. It appearing that petitioner was denied due process of law, in that he was not apprised of the nature of his contempt nor afforded an opportunity to be heard and defend the allegations; see Strauser v. Strauser, 303 So.2d 663 (Fla. *12864th DCA 1974); and it further appearing that the trial judge failed to make the required finding that petitioner presently had the ability to comply with the order and wilfully refused to do so: see Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976); upon consideration, it is
ORDERED that petitioner be forthwith released from incarceration.